Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 10, 2020

The Court of Appeals hereby passes the following order:

A20E0034. DREW WESTEN v. NANCY LAWLER; LAWLER, GREEN,
    PRINZ.

      Upon consideration of the APPELLANT’S Emergency Motion for Request for
Extension for Application for Discretionary Appeal in the above-styled case, it is
ordered that the motion is hereby DENIED pursuant to Court Rule 31 (i).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/10/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.